Title: To John Adams from Jean de Neufville & Fils, 19 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourable Sir
Amsterdam the 19 March 1781

May we thank Yoúr Excellency for the Obligations she was so kind as to retúrn ús by Mr. Thaxter. The best way we foúnd to remedy the doúble númbers we have send to yoúr ExcellencŸ, would be that Mr. Thaxter númberd oúrs again conformably in Cifer under oúr written númbers, and signd them.
We had the honoúr to forward yoúr Excellency; No. 21 to 30, those may easily be Alterd in the Cifers we now received adding a Zero 0. to each.
No. 131 to 170. could be 231 to 270 altering the 1 of the húndreds only in a 2.
This will be more easy then to alter oúr written Numbers; and they may all fúrter be alike as we will continúe to Number in Screptis, and in Cifer, we wish to have Yoúr Excellencys approbation there on, to prepare a larger quantity and to finish those we have received.
With the most respectfúll Esteem we have the honoúr to be Honourable Sir, Yoúr Excellencys most devoted obedient humble Servants

John de Neufville & Son

